   

Exhibit 10.67

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

TERM B INCREMENTAL ASSUMPTION AGREEMENT

 

TERM B INCREMENTAL ASSUMPTION AGREEMENT, dated as of November 19, 2014 (this
“Agreement”), by and among JPMORGAN CHASE BANK, N.A., as the Term B Lender (the
“Term B Lender”), NCL CORPORATION LTD., a Bermuda company (the “Company”) and
Voyager Vessel Company, LLC, a Delaware limited liability company (the
“Co-Borrower” and, together with the company, the “Borrowers”) and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of October 31, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, certain other parties thereto, the Lenders party thereto and the
Administrative Agent (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement);

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, any Term B
Lender shall become a Lender under the Credit Agreement pursuant to a Term B
Incremental Assumption Agreement;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The Term B Lender hereby agrees to provide a Term B Loan Commitment in the
principal amount set forth on the signature page hereto.

 

1.           Funding of the Term B Loans.  Subject to the satisfaction of the
conditions specified in Section 4.03 of the Credit Agreement, the Term B Lender
agrees to make a Term B Loan to the Borrowers denominated in Dollars in an
amount equal to its Term B Loan Commitment set forth below its name on its
signature page to this Agreement.

 

2.           Terms of Term B Loan Commitments and Term B Loans.  The Term B Loan
Commitments provided pursuant to this Agreement and the Term B Loans funded
thereunder shall be subject to all of the applicable terms and conditions
specified in the Credit Agreement (except as expressly set forth herein
otherwise) and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.

 

 

 

 

(a)         Co-Borrower.  If and when the Term B Loans are made, the Co-Borrower
shall be a co-borrower of the Term B Loans and the Company and the Co-Borrower
shall be jointly and severally liable for all of the Obligations relating to (x)
the Term B Loans and (y) each other Facility under the Credit Agreement.

 

(b)         Applicable Margin.  The “Applicable Margin” for the Term B Loans
means (i) 3.25% in the case of Eurocurrency Term B Loans and (ii) 2.25% in the
case of ABR Term B Loans; provided that if any Incremental Term Loans are
established under the Credit Agreement with an All-in-Yield that is in excess of
[*] basis points higher than the All-in-Yield of the Term B Loans, each of the
Applicable Margins for the Term B Loans set forth above will be increased to the
extent necessary so that the All-in-Yield of the Term B Loans is [*] basis
points less than the All-in-Yield of such Incremental Term Loans. In addition,
notwithstanding anything in the Credit Agreement to the contrary, in no event
shall the LIBO Rate for the Term B Loans at any time be less than 0.75% per
annum.

 

(c)         Repayment of Term B Loans.  Subject to the other paragraphs of
Section 2.10 of the Credit Agreement, the Borrowers shall repay Term B
Borrowings on the last day of each March, June, September and December of each
year (commencing with March 2015) and on the Term Facility Maturity Date (as
determined as set forth below) or, if any such date is not a Business Day, on
the next succeeding Business Day (each such date being referred to as a “Term B
Loan Installment Date”), in an aggregate principal amount of the Term B Loans
equal to (x) in the case of each Term B Loan Installment Date prior to the Term
Facility Maturity Date for the Term B Loans, 0.25% of the aggregate principal
amount of the Term B Loans originally funded and (y) in the case of the Term B
Loan Installment Date falling on the Term Facility Maturity Date for the Term B
Loans, an amount equal to the then unpaid principal amount of the Term B Loans
outstanding.

 

The “Term Facility Maturity Date” for the Term B Loans will be November 19, 2021
(the “TLB Maturity Date”); provided that the Term B Loans shall mature on any
earlier date that is 91 days prior to the final maturity date of the New Senior
Unsecured Notes if the New Senior Unsecured Notes have not been repaid or
refinanced with Indebtedness maturing after the TLB Maturity Date by such date.

 

(d)         Soft-Call Protection for Term B Loans.  If, prior to the date that
is one year after the Acquisition Closing Date, (x) there shall occur any
amendment, amendment and restatement or other modification of the Credit
Agreement, the primary purpose of which is to reduce the All-In Yield then in
effect for the Term B Loans, (y) all or any portion of the Term B Facility is
voluntarily prepaid or mandatorily prepaid with the net cash proceeds of, or
refinanced substantially concurrently with the incurrence of, or conversion of
the Term B Loans into, new syndicated term loans in a transaction the primary
purpose of which is to lower the All-In Yield of the Term B Loans below the
All-In Yield in effect for the Term B Loans or (z) a Term B Lender is required
to assign its Term B Loans pursuant to Section 2.19(c) of the Credit Agreement
as a result of its failure to consent to an amendment, amendment and restatement
or other modification of the Credit Agreement the primary purpose of which is to
reduce the All-In Yield then in effect for the Term B Loans (any of clause (x),
(y) or (z), a “Repricing Transaction”), then in each case, the Borrowers shall
pay or cause to be paid to each applicable Lender, at the time of such Repricing
Transaction, a fee equal to 1% of the aggregate principal amount of the

 

 

 

 

Term B Loans of such Lender so subject to such Repricing Transaction (other than
any Repricing Transaction made in connection with a change of control or
Transformative Acquisition (as defined below).

 

“Transformative Acquisition” means any acquisition by the Company or any
Subsidiary of the Company that is either (i) not permitted by the terms of the
Loan Documents immediately prior to the consummation of such acquisition or (ii)
if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Company and the
Subsidiaries of the Company with adequate flexibility under the Loan Documents
for the continuation and/or expansion of their combined operations following
such consummation, as determined by the Company acting in good faith.

 

(e)         Termination of Term B Loan Commitments.  The Term B Loan Commitments
shall terminate in full upon the funding of the Term B Loans as contemplated by
Section 1 of this Agreement. Additionally, the Term B Loan Commitments shall
terminate in full upon consummation of the Acquisition in the event the
Acquisition is consummated without any borrowing under the Term B Loan
Commitments.

 

3.Miscellaneous.

 

This Agreement shall become effective when executed and delivered by each of the
parties listed on the signature pages hereto.

 

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

[The remainder of this page left intentionally blank.]

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Term B Incremental Assumption Agreement as
of the date first written above.

 

  JPMORGAN CHASE BANK, N.A. as Term B   Lender         By: /s/ Chiara Carter    
Name: Chiara Carter     Title: Vice President       Term B Loan Commitments:
$350,000,000

 

[Signature page to Term B Incremental Assumption Agreement]

 

 

 

 

  NCL CORPORATION LTD.         By: /s/ Wendy Beck     Name: Wendy Beck    
Title:

Executive Vice President & Chief

Financial Officer

 

  VOYAGER VESSEL COMPANY, LLC         By: SEVEN SEAS CRUISES S. DE R.L.,     its
sole member         By: /s/Jason Montague     Name: Jason Montague     Title:
Treasurer

 

[Signature page to Term B Incremental Assumption Agreement]

 

 

 

 

Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent     By: /s/Chiara Carter  
Name: Chiara Carter   Title: Vice President

 

[Signature page to Term B Incremental Assumption Agreement]

 

 

 